Citation Nr: 1508521	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO. 10-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The April 2009 rating decision denied a rating in excess of 30 percent for the Veteran's PTSD. In March 2013, the RO issued another rating decision granting a 50 percent rating for the entire appeal period. However, as this rating is still less than the maximum benefit available, the appeal is still pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his August 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge. In February 2011, he withdrew that request. 
As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

In January 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review. As indicated in that remand, in a February 2012 statement, the Veteran appeared to raise claims for service connection for hypertension, for ischemic heart disease, and respiratory disorders (described as PTSD sleep apnea and difficulty breathing), and a claim for benefits based on the need for aid and attendance.  These issues do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ). A previously referred skin disability claim was adjudicated in an August 2013 rating decision. Therefore, the Board again refers the unadjudicated issues to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's PTSD results in reduced reliability and productivity due to his symptoms of anxiety and depressed mood, isolation, sleep impairment, and suspiciousness.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

.I. Stegall Considerations

This case was remanded by the Board in January 2013. The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). The purpose of the remand was to schedule another VA examination.  The record shows that the Veteran was afforded a VA psychiatric examination in February 2013. Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A January 2009 VCAA letter satisfied the duty to notify provisions for increased rating claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial AOJ adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield v. Nicholson, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's VA and private treatment records and the reports of April 2009 and February 2013 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating. Nothing suggests that either examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been assigned a rating of 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). The Veteran contends that his symptomatology is worse than contemplated by this rating. 

The regulations establish a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Evidence relevant to the appeal includes the reports of April 2009 and February 2013 VA examinations. In April 2009, the Veteran indicated that he was doing generally well with family relationships, but that he tended not to socialize and did not like public places. The Veteran endorsed mild sleep impairment. His leisure activities included occasional reading or watching television. The examiner noted his appearance to be clean with appropriate dress. Affect was normal and mood was good. Thought process and content, judgment, and insight were not found to be deficient. The Veteran did not exhibit obsessive/ritualistic behavior, panic attacks, hallucinations, homicidal or suicidal thoughts, or impaired memory. The examiner assigned a GAF score of 60 and described the Veteran's impairment as mild to moderate. 

The February 2013 VA examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The Veteran reported that he divorced in 1985 and currently lives with his daughter and grandson, with whom he has some conflict. He indicated that he does not like crowds and prefers to be by himself. Leisure activities included working around the house and fishing. The examiner concluded that he Veteran exhibited occupational and social impairment with reduced relatability and productivity and assigned a GAF score of 60. 

A GAF score of 60 has been assigned. A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disability. See 38 C.F.R. § 4.126(a).

In light of the above, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130. Although the 70 percent rating criteria contemplate deficiencies in work, school, and family relations, it also requires deficiencies in most other areas, including judgment and thinking and that such deficiencies are "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). That is, simply because this Veteran has depressed or anxious mood, and the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level. The 50 percent and 70 percent criteria each contemplate some form of mood impairment. The Board must look to the frequency, severity, and duration of the impairment. Id. Here, the Veteran's deficiencies in mood are expressly contemplated by the 50 percent criteria, which contemplate "disturbances" in mood. 38 C.F.R. § 4.130. The Veteran is adequately compensated for that impairment. 

Similarly, for the Veteran's social impairment, the 50 percent rating contemplates impaired social functioning. His overall impairment has been described as mild to moderate, and while he has limited social interaction, his life is not devoid of social contacts, as he lives with his daughter and grandson. Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired judgment is more closely analogous to that contemplated by his current 50 percent rating. Vazquez-Claudio, 713 F.3d at 117.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating for his service-connected PTSD. Therefore, his claim must be denied.

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's PTSD manifests in, at worst, moderate symptoms that result in reduced reliability and productivity, including anxiety and depressed mood, isolation, sleep impairment, and suspiciousness. These signs and symptoms, and their resulting impairment, are contemplated by the schedule of ratings for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The Board notes that not every specific symptom exhibited is stated under the rating schedule, but also observes that strict adherence to the exemplar symptoms listed in rating mental disabilities is inappropriate. Thus, the Veteran exhibiting a specific symptom not mentioned in the rating schedule does not alone mean that the Veteran's symptoms are not contemplated by the rating schedule. Rather, it is the overall disability picture that results from the symptoms that is the concern, and in this case, the Veteran's disability picture is represented in the schedular criteria for rating mental disabilities. Thus, the Board finds that there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed, having apparently left work to care for his mother who was ill at the time and is now deceased. Nevertheless, the evidence has not suggested that his PTSD would cause a marked interference with his employment if he were working. Further, the PTSD has not resulted in hospitalization. In light of the above, the Board concludes that the Veteran's acquired psychiatric disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for PTSD is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

As indicated in the Introduction, the Veteran has a number of claims pending, including service connection claims for hypertension, ischemic heart disease, and respiratory disorders. All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991). The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the remaining referred claims and is not yet ripe for appellate review.

Accordingly, the case is REMANDED for the following action:

1. Develop and adjudicate the claims referred in the Introduction, including claims for service connection for hypertension, ischemic heart disease, and respiratory disorders. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative. Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


